Appellant was tried and convicted in the County Court of Williamson County, of the offense of libel, the jury returning the following verdict, to wit: "We, the jury, find the defendant guilty as charged in the first count of the information, and assess his punishment at a fine of $1500."
The first count of the information is as follows, to wit: "That Jeff D. Mankins, on or about the 24th day of May, 1898, in the county of Williamson, State of Texas, with intent to injure Miss May Fan Richey, an unmarried female, did unlawfully, wickedly, and maliciously make, write, and circulate, by depositing in the United States postoffice, at Georgetown, Texas, there situate, a malicious statement and defamatory libel, affecting the reputation of the said Miss May Fan, Richey, according to the tenor and in words and figures, that is to say: `Georgetown, Texas, May 23rd, 1898. Miss May Fan Richey: Will write you a few lines in reference to a little affair that occurred about two weeks ago. Two weeks ago yesterday I happened to be down on the fair grounds, and saw you and a certain young man — Well, you know what occurred. I happened to be close by, and saw the whole performance (thereby meaning that the said Miss May Fan Richey was seen in the act of copulation with a man). It was all mighty nice, but I would like to have some of it (thereby meaning sexual intercourse) too. Now, I am a friend of you; but if you want me to keep quiet, and not say anything, you will have to come up and help a poor fellow out (thereby meaning consent to sexual carnal intercourse). I am a friend to you, and all your family, but if you do not treat me right you can't expect me to treat you right. We can have a nice time (thereby meaning sexual carnal intercourse), and no one will know anything of it. There will be no use *Page 667 
of you trying to catch onto my handwriting, for I have changed it. Now, I will be at the new fence, just back of your father's barn, to-morrow night, and if you want to do me right, meet me there about 9 o'clock or 8:30. If you can't come that soon, come as soon as you can. I will expect you. Come out and talk to me, anyway. You need not put your father or brothers out to lay for me, for I will be fixed for all that. Will wait till late for you. If you don't come, I will put all the boys in town onto it (thereby meaning to tell all the boys in town about the act of copulation), and you will never know who did it. Now, meet me, and we will have a nice time (thereby meaning to have sexual carnal intercourse), and no one will ever know anything about that other (thereby meaning the act of copulation) or what we do, either. Yours, without a struggle. You will know who I am when you meet me.'"
Appellant specially excepted to the first count for the following reasons: (1) The complaint and information on their face allege the libelous instrument to be written manuscript, and charge that the same was circulated by depositing in the postoffice at Georgetown, Texas, without alleging said postoffice was then and there a public place, as required by law; (2) because said count fails to specifically allege that said libelous instrument charged an act of omission, which though not a penal offense, was then and there disgraceful to the prosecutrix as a member of society, and the natural consequence of which was to bring her into contempt among honorable persons, or to specifically allege either of the statutory elements of libel, as required by article 727, Penal Code; (3) because the written instrument, as set out in hæc verba in this count, imputed a want of chastity upon an unmarried female, and is, if any offense whatsoever, slander, to which offense there is a less penalty attached than to libel; (4) because the allegation charging the circulation of said libel fails to allege that defendant knew the contents of the same, or that he, with malicious design, read or exhibited it to others. Then appellant follows with various exceptions to the second count of the information. We will not consider these grounds for quashing the information, in view of the fact, as indicated above, that the jury found appellant guilty under the first count of the indictment.
Article 727, Penal Code, provides: "The written, printed or published statement to come within the definition of libel, must convey the idea either (1) that the person to whom it refers has been guilty of some penal offense; or (2) that he has been guilty of some act or omission which, though not a penal offense, is disgraceful to him as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons; or (3) that he has some moral vice, or physical or mental defect or disease, which renders him unfit for intercourse with respectable society, and such as should cause him to be generally avoided; or (4) that he is notoriously of bad or infamous character; or (5) that any person in office, or a candidate therefor, is dishonest, and therefore unworthy of such office, or that *Page 668 
while in office he has been guilty of some malfeasance rendering him unworthy of the place."
It will be noted from the foregoing that appellant strenuously insists the information must not only state facts which authorize the prosecution within one or the other of the provisions of the above quoted article, but that the pleader must state that said facts come within one of said clauses of said statute, stating the clause. We do not think this position is correct. The article states that "the written, printed, or published statement to come within the definition of libel, must convey the idea (1) that the person to whom it refers has been guilty of some offense," etc. Certainly it was not within the contemplation of the Legislature in passing this article to make it imperatively the duty of the pleader to say which clause of this statute or article is violated by the libelous language, but the language of the article upon its face shows the Legislature intended to say, if the libelous language came within either clause of the statute, by reasonable and natural purport of the language used in the libelous article, then it is libelous. If it does not come within the reasonable and natural meaning, of one of the clauses of article 727, then it is not libel. Certainly, the Legislature did not intend to say that if A. publishes a libelous statement about B., in which B. is charged with having stolen a horse, the pleader must not only allege the libelous statement made by A., but must go further in the information or indictment, and allege, "which said statement charged B. with being guilty of some penal offense against the laws of Texas." If A. charges B. with being guilty of theft, it is libelous per se, and it would not make it any more so to say it was a penal offense against the laws of the State of Texas to steal. On the other hand, if a person is charged with conduct clearly disgraceful to him as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons, then clearly it is not necessary, where the language imports and shows this to be the purpose, to allege that said libelous statement does disgrace him as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons. We are aware of the fact that appellant's contention in this regard is apparently borne out by a line of decisions of this court, and the following cases uphold in the main the contention of appellant in reference to this particular defect in the information, to wit: McKie v. State, 37 Tex.Crim. Rep.; Squires v. State, 39 Tex.Crim. Rep.; Nordhaus v. State (Texas Crim. App.), 40 S.W. Rep., 804; Byrd v. State,38 Tex. Crim. 630. But we think the proper rule in reference to indictment on libel is aptly stated in Jones v. State, 38 Texas Criminal Reports, 364. In the concluding part of the opinion in that case, this language appears: "These charges attribute to said conductors that they were of notorious, bad, or infamous character, and, as the prosecution in this case was under all of said allegations, if the proof sustained any one it was sufficient. It will be further noticed, by reference *Page 669 
to the allegations in the indictment, that there are innuendo averments contained therein sufficiently explanatory of said statements in said publication. But, if there had not been, we hold that they were sufficient in and of themselves to constitute libel without innuendoes. The statements in the publication were so plain and unmistakable in their meaning that no intelligent person could fail to understand and comprehend what was intended by them." We therefore hold that if the indictment or information, by a fair inspection, conveys the idea that the person has been guilty of some penal offense, or has been guilty of such conduct as is disgraceful to him as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons, then it is not necessary to allege that said language in the indictment or information does charge him with a penal offense, or does bring him into disgrace as a member of society, and the natural consequence of which is to bring him into contempt among honorable persons.
Our statute on libel is somewhat broader, we take it, than the common law. Article 721 reads: "He is guilty of libel who, with intent to injure, makes, writes, prints, publishes, sells or circulates any malicious statement, affecting the reputation of another in respect to any matter or thing pointed out in this chapter." Then follow various articles, including article 727, above quoted. Now, a bare inspection of this article will show that various acts are made libelous by the very terms and words of said article; that is to say, a person is guilty of libel who, "with intent to injure, either makes, or writes, or prints, or publishes, or sells, or circulates any malicious statement affecting the reputation of another," etc.
In his motion in arrest of judgment appellant insists upon the quashal of the information because it does not show to whom the letter was addressed. The information alleges that appellant "did unlawfully, wickedly, and maliciously make, write, and circulate, by depositing in the United States postoffice at Georgetown, Texas, a malicious statement and defamatory libel, affecting the reputation of the said Miss May Fan Richey;" and then follows the defamatory letter, — the letter itself being addressed to Miss May Fan Richey. We are not without some authority on this question in our own State. In Coulson v. State, 16 Texas Criminal Appeals, 189, we held that the writing of a letter, and depositing it in the postoffice for transmission to the party addressed, constituted a publication of it, within the law of libel. Mr. Bishop says, "One publishes a libel who sends it to a single individual;" and this, we are of opinion, is the law with us, provided the private letter or instrument be of such character as that if made public it would affect the reputation of the party about whom it was written. However, whether this authority be in point upon this particular question, we hold that the placing of the letter in the mail, coupled with such additional proof as is necessary under the law of libel, is sufficient publication of the same, regardless of whether said letter was addressed to the prosecutor, or to whom it *Page 670 
was addressed, and regardless of whether it was addressed at all. Hence we hold it was not necessary for the information to show that the letter was addressed. Having been placed in the United States postoffice at the town of Georgetown, and proof of the fact having been made that appellant did make and write said letter, make appellant guilty, provided it was done with intent to injure, regardless of whether he circulated the same or not. In Giles v. State, 6 Georgia, 281, Judge Lumpkin (one of the most learned judges that ever adorned any court of last resort), delivering the opinion of the court, we find authority very much in point in this case on various questions raised by appellant. In the indictment in this case appellant contended that the following was a sufficient averment of the publication of the libel, to wit: "It charges that David Giles, the defendant, on the 6th day of July, 1847, did maliciously and falsely `utter and publish — that is to say, did then and there write and fasten upon the side of a tree in a public place, where it could be there read — the following malicious defamation in writing, of and concerning one William Thompson and others,' etc. It was objected that it should have been alleged that the libel was read. Was this necessary? If so, then the fact that it was read should have been proven also. We are of opinion that neither was requisite to constitute the offense. * * * We say of an author that he has published a book when he has given its contents to the world; and we speak of the publication of a will, without meaning to denote that the contents of the instrument have been actually communicated. So it is with a libel. `Publication,' says Best, J., in Rex v. Burdett, 4 Barn.  Ald., 95, `is nothing more than doing the last act for the accomplishment of the mischief intended by it. The moment a man delivers a libel from his hands, his control over it is gone. He has shot his arrow, and it does not depend upon him whether it hits the mark or not. There is an end of the locus penitentiæ; his offense is complete; all that depends upon him is consummated; and from that moment, upon every principle of common sense, he is liable to be called upon to answer for his act.' So, then, the mere delivering over or parting with the libel is a publication. There need be no averment or proof of the actual communication of the contents of the paper." We think this authority is decisive on the question contended for by appellant, that there is not sufficient allegation to authorize the introduction of the letter, and there is not sufficient allegation of the publication of the letter.
Now, recurring to the first objection urged by appellant, that the indictment should allege it comes within one of the subdivisions of article 727 in order to make a good information, the learned judge in the above cited case uses this language, to wit: "Many minute and ingenious exceptions are taken to the indictment for want of proper innuendoes to give certainty to the libel; to all of which our answer generally is that the office of the innuendo is to point out and refer to matter already expressed; to explain the meaning of the publication, when it is obscure; and to designate the persons alleged *Page 671 
to have been libeled, when they are alluded to in covert and ambiguous terms. But where the paper itself points out, with sufficient clearness, the persons of or concerning whom it is written, and likewise the purpose for which it was written, the office of the innuendo is superseded, — no explanation is necessary." The libel in the case now under discussion among other things accused the prosecutor of being a Tory, and appellant's counsel ably insisted there should have been innuendo averments showing the word "Tory" had a disgraceful meaning attached to it, such as would bring prosecutor into disgrace among his fellows. The learned judge, in answer to this contention, uses this strong language: "But the enormity of this libel stops not here. As if to involve its victim in the lowest depths of infamy and disgrace, he is accused, not only of being a Tory in the War of the Revolution, but with having been punished in the most ignominious manner for the robberies which he then committed. When the name of Washington shall grow old and cold to the ear of the patriot; when it shall be synonymous with that of Arnold; when `the poles of the earth shall be swung round ninety degrees, to a coincidence with the equator,' — then, and not before, will it cease to be a libel to call a man a plundering Tory of the Revolution." Recurring to the information in this case, we find appellant in substance writes the prosecutrix that he (appellant) had seen prosecutor in an act of sexual intercourse with a man. As long as virtue has a habitation and a home in this country, just so long will it not be necessary to allege that such language used about a female was and is calculated to bring her into disgrace as a member of society, and the natural consequence of which libel is to cause her to merit the contempt of all honorable persons; and to say it is necessary to allege this as the consequence is taking a position that we can not agree with, since it violates both the spirit and letter of the statute, and is entirely unnecessary from any rule of pleading.
There are various other assignments of error urged by appellant, but we do not deem it necessary to consider them. After a careful review of all of them, we hold there is no error in the ruling of the court. The evidence is clear, and manifestly sufficient to support the verdict, and the judgment is in all things affirmed.
Affirmed.